21 F.3d 423NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Walter Ellis PAIGE, Plaintiff Appellant,v.COMMONWEALTH of Virginia;  Department of Corrections,Director;  Augusta Correctional Center, Warden;L.W. Huffman, Defendants Appellee.Yusuf ABDUL Al-Wahhab, Plaintiff Appellant,v.COMMONWEALTH of Virginia;  Department of Corrections,Director;  Augusta Correctional Center, Warden;L.W. Huffman, Defendants Appellees.Brian MALLORY, Plaintiff Appellant,v.COMMONWEALTH of Virginia;  Department of Corrections;Augusta Correctional Center, Defendants Appellees.Robert S. HILL, Jr.,v.COMMONWEALTH of Virginia; Department of Corrections,Director; Augustana Correctional Center, Warden;L. W. Huffman, Defendants Appellees.
Nos. 93-7299, 93-7300, 93-7301, 93-7311.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 14, 1994.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turj, District Judge.  (CA-93-749, CA-93-750, CA-93-753, CA-93-754).
Walter Ellis Paige, Robert S. Hill, Jr., Yusuf Abdul-Al-Wahhab, Brian Mallory, Appellants pro se.
W.D.Va.
AFFIRMED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's orders dismissing their actions as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988), and denying their Fed.R.Civ.P. 59 motions.*  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Paige v. Commonwealth of Virginia, No. CA-93-749 (W.D. Va.  Oct. 15, Nov. 3, 1993);  Hill v. Commonwealth of Virginia, No. CA-93-750 (W.D. Va.  Oct. 18, Nov. 3, 1993);  Al-Wahhab v. Commonwealth of Virginia, No. CA-93-753 (W.D. Va.  Oct. 15, Nov. 3, 1993);  Mallory v. Commonwealth of Virginia, No. CA-93-754 (W.D. Va.  Oct. 18, Nov. 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We consolidated these cases on appeal